Title: To John Adams from United States House of Representatives, 10 August 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					August 10, 1790
				
				The President of the United States has notified the House of Representatives, that he hath, on this day, approved of, and affixed his signature to, “An act making further provision for the payment of the debts of the United States;” to “An act to enable the officers and soldiers of the Virginia line, on continental establishment, to obtain titles to certain lands lying northwest of the river Ohio, between the Little Miami and Sciota;” and to “An act authorizing the Secretary of the Treasury to finish the light-house on Portland Head, in the District of Maine;”The House of Representatives have passed the bill, entitled “An act making certain appropriations therein mentioned;” in which they desire the concurrence of the Senate;The Speaker of the House of Representatives having signed several enrolled bills, I am directed to bring them to the Senate for the signature of the Vice President.
				
					
				
				
			